Citation Nr: 0830679	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  02-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral claw foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1970.
        
This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a hearing before the undersigned at the Roanoke RO in June 
2006.  This matter was remanded in November 2003, December 
2005, and September 2006.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The September 2006 Board 
decision reopened the claim for service connection for 
bilateral claw foot disability.  


FINDINGS OF FACT

1. The medical evidence of record clearly and unmistakably 
establishes that the veteran was noted to have bilateral claw 
foot on entry examination to active service in July 1969.

2. There was no increase in severity during service of 
bilateral claw foot. 


CONCLUSION OF LAW

Bilateral claw foot was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was by way of 
a letter from the RO to the veteran dated in March 2002.  In 
March 2006, the veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service VA medical records, and post-service 
private medical records.  The evidence of record also 
contains a report of VA examination performed in August 1970.  
The examination report obtained is fully adequate and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
asserted that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence  both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).

A service Report of Medical Examination for enlistment 
purposes dated in July 1969 reflects that the veteran was 
diagnosed with mild clawing of toes of bilateral feet.  
Service medical records dated in October 1969 reflect that 
the veteran stated that he had deformed feet all his life.  
Medical Board proceedings dated in March 1970 reflect that 
the veteran was assessed with congenital clubfoot manifested 
by bilateral clawing deformities of all toes with forefoot 
shortening, adduction curvature of lateral aspects of both 
feet and mild varus deformity of calcanei.  The Medical Board 
found that these congenital deformities did not occur in the 
line of duty and existed prior to service.  

The veteran underwent a VA examination in September 1970.  He 
reported that he always had short, wide, stubby feet.  He 
claimed aggravation from his ten months military service 
after wearing military boots.  He stated that he had no great 
trouble with his feet prior to military service, that he 
played football, that he took long walks as a paper delivery 
boy, and that he had no trouble until he started wearing 
military boots.  

Upon physical examination, the veteran had normal or slightly 
excessive longitudinal arch, but had depressed claw foot of 
all his toes except the great toe.  The examiner diagnosed 
congenital and symptomatic bilateral claw foot.  

Private medical records dated in November 2001 reflect that 
the veteran was examined by Dr. Chapman.  The veteran 
reported on and off foot pain aggravated by walking, which 
had been worse the previous 2 years.  Dr. Chapman diagnosed 
claw toe deformity bilaterally, 2nd-5th.  

VA outpatient treatment records dated in February 2004 
reflect that the veteran was assessed with cavus foot 
deformity with rigid hammertoes.  

A letter from Dr. Chapman dated in August 2006 reflects that 
Dr. Chapman diagnosed multiple orthopedic deformities 
including pes cavus and pes adductus bilaterally.  Dr. 
Chapman noted that these appeared to be congenital conditions 
which, according to the veteran, became symptomatic during 
military service.  Radiographs of both feet demonstrated 
degenerative changes primarily at the midfoot bilaterally.  

The clear and unmistakable evidence of record establishes the 
veteran had bilateral claw foot on entry into active military 
service in July 1969.  On the entrance examination report, 
the examining physician indicated that clinical evaluation of 
the veteran's feet was "abnormal." Narrative notation 
diagnosed mild clawing of toes of bilateral feet.  This clear 
and unmistakable evidence rebuts the presumption that the 
veteran was in sound condition upon entry to active service.

The appellant's pre-existing bilateral claw foot underwent no 
increase in severity during his period of active military 
service, and thus was not aggravated by his period of active 
military service.  The Board notes that the veteran was 
presented to a medical evaluation board and separated from 
service for a condition which existed prior to enlistment and 
was not considered to have been aggravated by service.  
Furthermore, the Board notes that the veteran was treated 
most recently by Dr. Chapman in 2006.  Dr. Chapman did not 
find an increase in disability during active service.  Dr. 
Chapman stated that, according to the veteran, the congenital 
conditions became symptomatic during military service. This 
demonstrates that, as to the current complaints of bilateral 
claw foot, Dr. Chapman was unable to find a nexus to service.  
Thus, there was no increase in disability during active 
service.  A pre-existing disease or injury will be presumed 
to have been aggravated by service only if the evidence shows 
that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  See Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  Accordingly, service 
connection for bilateral claw foot on the basis of 
aggravation during active service during the period from 1969 
to 1970 must be denied.

The preponderance of the evidence is against the veteran's 
claim for service connection.  The veteran's preexisting 
bilateral claw foot did not increase in disability during 
active service and as such cannot have been aggravated by 
active service.  Accordingly, service connection for 
bilateral claw foot disability is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral claw foot disability is not 
warranted.  

The appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


